                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )                   8:04CR118
                                           )
              v.                           )
                                           )
HUMBERTO RIVERA-MORENO,                    )       MEMORANDUM AND ORDER
                                           )
                     Defendant.            )


        Through the extremely able (and inventive) Federal Public Defender, Humberto
Rivera-Moreno seeks relief under the First Step Act. The probation office believes that
he is not entitled to relief, for among other reasons, because he has already received all
the relief he is entitled to receive and the statutory penalty has not changed. (Filing no.
333.) The government does not believe the defendant is entitled to a reduction either, but
makes more sophisticated arguments why that is so. (Filing no. 341.)

       I do not need to kill a lot of trees. In the exercise of my carefully considered
discretion, and for many of the reasons I earlier articulated in denying a sentence
reduction that I had the power to grant (filing no. 318), the motion will be denied. Once
again, I especially find and conclude that an additional sentence reduction is unwarranted
if I am “to protect the public from further crimes of the defendant.” 28 U.S.C. §
3553(a)(2)(C).

       IT IS ORDERED that the motion to Reduce Sentence Under Section 404 of the
First Step Act (filing no. 336) is denied.

       DATED this 26th day of March, 2019.

                                          BY THE COURT:

                                          s/ Richard G. Kopf
                                          Senior United States District Judge
